Case 1:20-cv-21952-AHS Document 8 Entered on FLSD Docket 05/29/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                      CASE NO: 1:20-cv-21952-RNS-SCOLA/TORRES

 TERRY WHITE and CHRIS PERKINS,
 Derivatively on Behalf of Nominal Defendant
 DYCOM INDUSTRIES, INC.,

        Plaintiffs,
 v.

 STEVEN E. NIELSEN, et al.,

        Defendants,
 and

 DYCOM INDUSTRIES, INC.,

       Nominal Defendant.
 __________________________________/

      NOTICE OF RELATED ACTIONS AND UNOPPOSED MOTION TO TRANSFER

        Plaintiffs Terry White and Chris Perkins, derivatively on behalf of Dycom Industries, Inc.

 (“Dycom”) or the “Company hereby gives notice to the Court of related actions pursuant to

 Local Rule 3.8 and move this Honorable Court to transfer the above-captioned action to the

 Honorable Raaj Singhal. In support, the parties state:

        The above-captioned shareholder derivative action is related to three (3) previously filed

 actions pending before the Honorable Raag Singhal :

                Tung v. Dycom Industries, Inc., et al., Case No.: 18-cv-81448-RLR-
                Singal/Matthewman (“Tung Action”);

                Possick v. Dycom Industries, Inc., et al., Case No.: 18-cv-81480-RLR-
                Singal /Matthewman (“Possick Action”); and

                Nixon-Crenshaw Derivatively on behalf of Dycom Industries, Inc.
                v. Stephen Coley et al., Case No.: 18-cv-25289-RLR-Singal /Matthewman
                (“Nixon-Crenshaw Action”).
Case 1:20-cv-21952-AHS Document 8 Entered on FLSD Docket 05/29/2020 Page 2 of 5




        Each lawsuit challenges certain specific statements made by Dycom and certain of its

 officers regarding the Company’s financial and operating results. On January 10, 2019, Judge

 Rosenberg granted motions filed in Tung Action and consolidated the Tung Action and Possick

 Action (two securities class actions) under the Tung Action case number and docket pursuant to

 the Private Securities Litigation and Reform Act (“PSLRA”). See Tung v. Dycom Industries

 Inc., et al., Case No.: 18-cv-81448-RLR-Rosenberg/Reinhart at D.E. 5-10 and D.E. 28. The

 Tung matter was subsequently reassigned to The Honorable Rodofo Ruiz on May 6, 2019 and

 again reassigned to The Honorable Raag Singhal on January 20, 2020. The Nixon Crenshaw

 Action was transferred on May 28, 2020 to The Honorabel Raag Singhal because it was related

 to the Tung Action.     Plaintiff in the Nixon Crenshaw Action filed an unopposed motion to stay

 that action with leave for either party to move to lift the stay. Pending the consolidation of this

 matter counsel will be filing an motion to lift the stay in the Nixon Crenshaw Action.

        The Plaintiff requests that the Court reassign the above captioned derivative action to the

 Honorable Raag Singhal where the previously mentioned actions are all pending. The Plaintiff

 respectfully submit that the reassignment of this action to Judge Singhal will conserve judicial

 resources, promote the efficient administration of justice and prevent piecemeal adjudication and

 potentially inconsistent results. The Plaintiff further recognize that pursuant to the Court’s

 Internal Operating Procedure 2.15.00(c), that Judge Singhal must consent to this transfer.

                           LOCAL RULE 7.1.A.3 CERTIFICATION

 In accordance with S.D. Fla. L.R. 7.1(A)(3), the undersigned certifies that he has conferred with

 counsel for the Defendant, Joanne M. O’Connor and that Defense counsel has no objection to the

 relief sought herein.




                                                 2
Case 1:20-cv-21952-AHS Document 8 Entered on FLSD Docket 05/29/2020 Page 3 of 5




        WHEREFORE, having given notice of related actions, the Plaintiff moves the Court for

 the Entry of an Order transferring said action with consent of Judge Singhal.

 Dated this 29TH day of May 2020.

 LAW OFFICES OF SCOTT
 EGLESTON, PA
 Attorneys for Plaintiff
 152 N.E.167th Street, Suite 300
 Miami, FL 33162
 Tel: (305) 892-8088
 Fax: (305) 675-3730

 By: _/s/Scott D. Egleston______________
     Scott D. Egleston, Esq. (FBN 883425)
 scott@eglestonlegal.com




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29TH day of May 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record identified on the attached Service List

 in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.

                                               SCOTT D. EGLESTON, P.A.
                                               Attorney for Plaintiffs
                                               152 N.E. 167th Street, Suite 300
                                               Miami, FL 33162
                                               Phone: 305-892-8088


                                               By       /s/Scott D. Egleston
                                                        Scott D. Egleston, P.A.
                                                        Florida Bar No. 883425
                                                        scott@eglestonlegal.com

                                                    3
Case 1:20-cv-21952-AHS Document 8 Entered on FLSD Docket 05/29/2020 Page 4 of 5




                                      4
Case 1:20-cv-21952-AHS Document 8 Entered on FLSD Docket 05/29/2020 Page 5 of 5




                 TERRY WHITE and CHRIS PERKINS v. NIELSEN/DYCOM
                    CASE NO: 1:20-cv-21952-RNS-SCOLA/TORRES

                                      SERVICE LIST


 GLANCY PRONGAY & MURRAY LLP
 Matthew M. Houston, Esq.
 Benjamin I. Sachs-Michaels, Esq.
 712 Fifth Avenue
 New York, NY 10019
 Tel: (212) 935-7400
 E-mail: bsachsmichaels@glancylaw.com

 Robert V. Prongay, Esq.
 Pavithra Rajesh, Esq.
 1925 Century Park East, Suite 2100
 Los Angeles, CA 90067
 Tel: (310) 201-9150
 E-mail: rprongay@glancylaw.com

 Attorneys for Plaintiff

 JONES FOSTER JOHNSTON & STUBBS, PA
 Scott G. Hawkins, Esq.
 Joanne M. O’Connor, Esq.
 505 South Flagler Drive
 Suite 1100
 West Palm Beach, FL 33401
 Tel: (561) 659-3000
 Fax: (561) 650-5300
 Email: shawkins@jonesfoster.com
 Email: joconnor@jonesfoster.com

 Attorneys for Defendants and Nominal Defendant




                                           5
